 



Exhibit 10.68
(LOGO) [o19215o1921501.gif]
(NORTEL LOGO) [o19215o1921500.gif]
CONFIDENTIAL-SPECIAL HANDLING
November 21, 2005
William A. Owens
Vice Chairman and Chief Executive Officer
Nortel Networks Corporation and
Nortel Networks Limited
8200 Dixie Road, Suite 100
Brampton, Ontario
L6T 5P6
Dear Bill:
This letter (“Agreement”) records the arrangements between you and Nortel
Networks (the “Corporation”) concerning the cessation of your employment. The
arrangements are as follows:
Cessation of Employment

1.   As used in this Agreement, the term “Corporation” shall mean Nortel
Networks Inc., its parent, subsidiaries, affiliates (including, but not limited
to, Nortel Networks Corporation and Nortel Networks Limited), predecessors,
successors and assigns and all past and present officers, directors, employees
and agents (in their individual and representative capacities only) of Nortel
Networks Inc., its parent, subsidiaries, affiliates, predecessors, successors
and assigns, in every case individually and collectively.   2.   Your employment
relationship with the Corporation shall cease on November 18, 2005 (“Employment
Termination Date”). It is agreed and understood that as of the close of business
on November 18, 2005, you are no longer expected to perform any duties or
responsibilities on behalf of the Corporation. All external responsibilities
which you had prior to this date will be assumed by a person designated by the
Corporation, including any participation in industry or other associations
representing the Corporation. In addition, you agree to resign from your
position as a member of the Board of Directors of the Corporation, effective as
of or before the Employment Termination Date.

William J. Donovan
Senior Vice President
Human Resources
Nortel
8200 Dixie Road Suite 100 Brampton ON Canada L6T 5P6 T 905.863.1100 F
905.863.8412 E billdono@nortel.com

 



--------------------------------------------------------------------------------



 



William A. Owens
November 21, 2005
Page 2
(LOGO) [o19215o1921501.gif]
Revocation Clause

3.   You acknowledge that you received this document on or about November 21,
2005, and have twenty-one (21) days commencing on or about November 21, 2005, at
your discretion, to consider whether to accept this Agreement. In addition, you
shall have seven (7) calendar days following your execution of this document to
revoke this Agreement by written notice. To be valid, the letter of revocation
must be received by William J. Donovan (“me”) at Nortel Networks, 4006 E. Chapel
Hill-Nelson Highway, Research Triangle Park, North Carolina 27709, not later
than the close of business seven (7) calendar days after you sign this
Agreement. The terms and conditions of this Agreement shall become operative
seven (7) days after you execute and deliver this Agreement to me, provided that
you are in compliance with all terms and conditions of this Agreement and that
you have not revoked this Agreement pursuant to the provisions set forth above
in this paragraph.

Post Termination Payments/Benefits (“PTPB”) To Be Provided by the Corporation

4.   The Corporation will provide you the payments and benefits set out in this
paragraph 4(a) through (k) below, in addition to the applicable payments and
benefits set forth in paragraph 5 of this Agreement, conditional upon (i) your
signing and returning to me a copy of this Agreement; (ii) your compliance with
all terms and conditions of this Agreement and those terms and conditions of
your Employment Agreement and all other employment-related writings that you
entered into with the Corporation (collectively, the “Employment Documents”);
(iii) you not revoking this Agreement pursuant to paragraph 3 above; (iv) you
not soliciting, either directly or indirectly for employment any employee(s)
currently employed by the Corporation; (v) you not electing to accept employment
with, or serve as a consultant, contractor or representative for, a company in
competition with the Corporation, without the written consent of the Corporation
and (vi) the Corporation’s execution of this Agreement. You agree that, in the
absence of written consent by the Corporation, any company will be deemed to be
a prohibited company under (v) above, and also agree that the PTPB set forth in
this paragraph 4 are dependent upon your compliance with these conditions and
the PTPB will cease immediately upon your lack of compliance. The Corporation’s
response and consent referenced in (v) above will not be unreasonably withheld.
So long as you comply, the Corporation will:       (Severance Allowance)

  (a)   pay you, on or before the first pay period following the Employment
Termination Date, severance allowances consisting of two (2) years of annual
base salary plus a special

 



--------------------------------------------------------------------------------



 



William A. Owens
November 21, 2005
Page 3
(LOGO) [o19215o1921501.gif]
award equivalent to two (2) years of annual bonus paid at target (“Severance
Pay”), in the total lump sum amount of Five Million Four Hundred Thousand
Dollars ($5,400,000). Your Severance Pay is an individually negotiated amount to
be paid in a different manner than and in lieu of any severance allowance
benefit payable under the Nortel Networks Enhanced Severance Allowance Plan. By
this Agreement you expressly waive any right to receive a benefit under the
terms of the Nortel Networks Enhanced Severance Allowance Plan;
(2005 SUCCESS Incentive Plan)

  (b)   consider you to be eligible to receive an incentive award payment under
the 2005 SUCCESS Incentive Plan (the “Plan”). Any payment under the Plan will be
determined by the Corporation based on the terms and conditions of the Plan in
effect at the relevant time, will be pro rated for the period you were employed
during 2005, and will be made using an Individual Performance Factor (IPF) of
1.0. Eligibility shall not be construed as a right to such payment, and any such
payment will be made to you in a lump sum on the earlier of (i) the date any
incentive award payment is made by the Corporation to employees generally under
the terms of the Plan, provided such date is on or before March 15, 2006, or
(ii) May 15, 2006.

(Insurance Benefits)

  (c)   allow you to elect to: (i) obtain at your own expense continued health
coverage, as required by the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), for a period generally extending for eighteen (18) months from
your Employment Termination Date; (ii) exercise your right to obtain Retiree
Medical Plan coverage, at your own expense, in accordance with the provisions of
the Nortel Networks Retiree Medical Plan; or (iii) revoke all group life
insurance and health coverages (medical, dental, vision, hearing, Employment
Assistance Program and Health Care Reimbursement Account (“HCRA”) and AD&D
coverage in which you and your covered eligible dependants, if any, are enrolled
on the Employment Termination Date. If you elect (iii), your life and AD&D
coverages will terminate effective 12:01 a.m. on November 19, 2005 and your
health coverages, with the exception of HCRA, will terminate at the end of the
month in which your employment relationship ceases (November, 2005).
Irrespective of your selection of one of the foregoing options, at the time your
group life insurance coverages terminate, you may convert appropriate coverages
to applicable individual policies. AD&D cannot be converted to an individual
policy. Please make your election in the space provided at the end of this
Agreement concerning your decision to elect or decline the benefits set forth in
this paragraph 4(b);

 



--------------------------------------------------------------------------------



 



William A. Owens
November 21, 2005
Page 4
(LOGO) [o19215o1921501.gif]
(Special Pension Arrangements)

  (d)   pay you, as previously authorized by the Board of Directors and
disclosed by the Corporation, a pension benefit over a guaranteed period of five
(5) years commencing with a payment of Seven Hundred Three Thousand Nine Hundred
Thirteen Dollars ($703,913.00) to be made in June, 2006 and equal monthly
payments thereafter in the amount of Ninety Nine Thousand Seventy Three Dollars
($99,073.00) through and including November, 2010;

(Stock Options)

  (e)   consider you ineligible for consideration for any future grant(s) of
stock options. As authorized by the Board of Directors, all stock options
previously granted to you have vested. Your right to exercise any vested Nortel
Networks stock options after the Termination Date (including during the
Severance Period) will be determined in accordance with the provisions of the
stock option plan under which the stock options were granted and the instrument
of grant evidencing the options.

(Deferred Share Units)

  (f)   settle the Deferred Share Units (“DSUs”) which were awarded to you as an
independent director of the Corporation prior to becoming an employee;

(Relocation Costs)

  (g)   arrange and pay for the shipment of your household goods and vehicle(s)
from Canada to the U.S. subject to the terms, limits and exclusions of the
Nortel Networks International Assignment Long-Term Program, and pay you, on or
before the first pay period following the Employment Termination Date, a lump
sum Relocation Cost Allowance of twenty thousand dollars ($20,000.00) which
amount will be grossed up for applicable taxes;

(Outplacement Assistance)

  (h)   make available to you, should you elect, executive outplacement services
to assist you in securing new employment, including as a member of a Board of
Directors, and pay the professional fees for such services as are reasonably
incurred;

 



--------------------------------------------------------------------------------



 



William A. Owens
November 21, 2005
Page 5
(LOGO) [o19215o1921501.gif]
(Tax Equalization)

  (i)   provide you with any tax equalization benefits in accordance with the
provisions of the Nortel Networks International Assignment Long-Term Program;

(Withholdings)

  (j)   with respect to any monies or monetary equivalents to be paid hereunder,
in its reasonable discretion, withhold appropriate amounts concerning any and
all applicable federal, state or local tax withholding; and

(Tax Preparation)

  (k)   pay the cost of personal income tax preparation for calendar years 2005
and 2006 and, at the Corporation’s sole discretion, for additional years through
2010, provided there are tax credits available to the Corporation after 2006.
Such tax preparation services will be provided by the service provider selected
by the Corporation, in accordance with the provisions of the Nortel Networks
International Assignment Long-Term Program.

Benefits and Payments Available to You Without Signing this Agreement

5.   The following payments and benefits shall be provided to you by the
Corporation, as applicable, without the requirement that you sign this
Agreement:       (Pension Benefits), if applicable

  (a)   you are eligible to elect to receive an estimated Seventy Three Thousand
Five Hundred Dollars ($73,500.00) which is the combined benefit payable as a
lump sum in December, 2005 as a result of your participation in the Nortel
Networks Retirement Income Plan and the Restoration Plan;

(Nortel Networks Long Term Investment Plan (“LTIP”)), as applicable

  (b)   contributions made by you and any amounts that have vested in your LTIP
account will be maintained or distributed pursuant to your direction(s) as
permitted by the terms and conditions of the LTIP; and

(Vacation Benefits)

  (c)   you will be paid, on or before the first pay period following the
Employment Termination Date, a lump sum amount of One Hundred Seventy-Three
Thousand Seventy-Six Dollars ($173,076.00) which is the equivalent of nine
(9) weeks of base salary representing your

 



--------------------------------------------------------------------------------



 



William A. Owens
November 21, 2005
Page 6
(LOGO) [o19215o1921501.gif]
current accrued but unused vacation benefit, with no further vacation accrual
subsequent to Employment Termination Date.
Obligations of William A. Owens

6.   Your signature herein is required to receive the PTPB set forth in
paragraph 4. Additionally, your signature will evidence your agreement to accept
the following additional obligations:

(Expense Accounts)

  (a)   you shall reconcile and settle your employee expense account, and any
advances made to you by the Corporation, as soon as possible but not later than
the Employment Termination Date;

(Inventions/Confidentiality)

  (b)   you acknowledge that you continue to be bound by the terms of the
Employment Documents, which you executed during the course of your hiring and
employment by the Corporation. You confirm that your entire right, title, and
interest to all Inventions as generally described in such agreements with the
Corporation are assigned to the Corporation regardless of the exact terms in, or
the existence of, such an agreement between you and the Corporation.        
With respect to Inventions as described in the above paragraph, you have
disclosed or will promptly disclose them in writing to the Corporation, and you
will, on the Corporation’s request, promptly execute a specific assignment of
title to the Corporation or its designee, and do anything else reasonably
necessary to enable the Corporation to secure a patent or other form of
protection for such Inventions in the United States and in other countries. Any
information pertaining to such an Invention is considered the confidential
information of the Corporation until and unless such Invention is patented or
published by the Corporation.         Also, you shall continue to maintain the
confidentiality of all trade secrets and confidential, proprietary, commercial,
technical or other information; and specifically you agree that you shall not at
any time during or following your employment with the Corporation, disclose,
other than to the Corporation’s authorized personnel, or otherwise use for
non-Corporation purposes, any confidential or proprietary information or
know-how of any nature (whether or not a trade secret) relating to an activity
of the Corporation or to any invention, which is owned or licensed by the
Corporation. Further, you agree, except as required by law or judicial process,
not to reveal, disclose, or cause to be revealed or disclosed, anything with
respect to the Corporation that could be reasonably expected to be injurious or
harmful to any of its interests, or the interests of its

 



--------------------------------------------------------------------------------



 



William A. Owens
November 21, 2005
Page 7
(LOGO) [o19215o1921501.gif]
employees, officers or directors. In addition, for a period of two (2) years
from the Employment Termination Date, you shall issue no public statement on the
business affairs, policies or the like of the Corporation without the prior
written consent of the Corporation and without limiting the foregoing, you shall
not disparage the Corporation;
(Notice)

  (c)   upon the occurrence of any contingency which affects your rights in or
to any subsequent payment or benefit, or affects the Corporation’s rights under
this Agreement, including without limitation, your obtaining new employment
and/or the commencement of coverage under a new employer’s benefit plan(s), you
shall, within ten (10) days of such occurrence, give written notice to the
Corporation of that event. Such notice shall be sent to me in writing;

(Advice and Assistance)

  (d)   you shall be generally available to assist the Corporation with any
matters with which you are personally familiar. In the event it is necessary for
you to provide the aforementioned services, then the Corporation shall reimburse
you for authorized, reasonable and documented travel expenses, including, but
not limited to, transportation, lodging and meals, but not including attorneys’
or other professional fees incurred without the prior approval of the Nortel
Networks Corporation Chief Legal Officer;

(Company Property and Information Preservation)

  (e)   prior to your Employment Termination Date and before receiving any
monies pursuant to this Agreement, you shall return to the Corporation any and
all property of the Corporation currently in your possession and/or subject to
your control, whether such material shall be written instruments or tapes in
electronic and/or recorded format. For your convenience, you may continue to
retain the laptop computer and mobile phone provided to you by the Corporation
for a period of twelve (12) months following your Employment Termination Date.  
      The Corporation’s Corporate Procedure 206.01 states that “all documents,
messages or data composed, sent, or received through the network of Nortel
Networks in any form are and remain at all times the property of Nortel
Networks”. In addition, all work product that you have produced during your
employment with the Corporation is the property of the Corporation. Therefore,
all information, (however recorded or stored) (“Information”) in your possession
and/or that you have created in the course of your employment with the
Corporation (whether or not currently in your possession or control) is the
property of the Corporation.

 



--------------------------------------------------------------------------------



 



William A. Owens
November 21, 2005
Page 8
(LOGO) [o19215o1921501.gif]
You are aware that Nortel Networks has received a formal order of investigation
from the United States Securities and Exchange Commission (“SEC”) that requires
the preservation and collection and disclosure of certain Information to the
SEC. The Corporation is also a party to various civil lawsuits and other
investigations and may need access to certain Information for those matters as
well. Therefore, you agree to take affirmative steps to preserve all Information
in your possession, custody and control (including information controlled by
your assistant, if any).
As a result, you have the responsibility to secure relevant Information.
You agree to gather (including from on-site and off-site storage) and return to
the Corporation all physical copies of Information (for example and without
limitation, computer discs, Jaz Drive tapes, paper copies) and arrange for this
information to be provided to your manager. In addition, the Corporation will
take possession of your computer and preserve all electronic Information on your
computer, as well as any related servers on which you have Information stored,
at the time your computer is turned into the Corporation. Any Information
located in your home, including on a home personal computer, must be returned to
the Corporation and deleted from your home computer.
Compliance with this requirement is not optional. Given the penalties which the
law provides, it is in everyone’s interest to comply as quickly and completely
as possible. None of these materials should be destroyed, even if they are a
printout of something on a hard drive, until the investigations and all of the
ongoing litigation is concluded. Should you have any questions regarding the
implementation of these preservation instructions, please contact me, without
delay.
The Information will be used by the Corporation for general business purposes
and may also be provided by the Corporation to regulatory authorities in
response to their requests or disclosed in any relevant private litigation to
which the Corporation is a party. Also, the Information may be used by and
provided to other entities within the Nortel Networks group and/or the
Corporation’s external advisors. In some instances, the recipients of this
Information will be located outside your geographic area. To the extent that the
Information contains any personal information, you consent to the collection,
transfer and disclosure of that information by the Corporation to Nortel
Networks entities, third parties and regulatory authorities within and outside
of your geographic area for the purposes set out above;

 



--------------------------------------------------------------------------------



 



William A. Owens
November 21, 2005
Page 9
(LOGO) [o19215o1921501.gif]
(Stock Insider)

  (f)   you understand and agree that if you have the designation of either
“Reporting” or “Non-Reporting” Insider pursuant to Corporate Policy 320.28 of
Nortel Networks Corporation (and under applicable Canadian/US securities
legislation for Reporting Insiders), you will cease to have this designation
effective on the Employment Termination Date. Notwithstanding the fact that you
will no longer have this designation, if you are in possession of material
non-public information relating to Nortel Networks, you are prohibited from
trading in Nortel Networks securities (or informing another person of the
material non-public information) in accordance with applicable laws. If you are
a “Reporting” Insider, you understand that you are required to amend your
insider profile within ten (10) days of your termination date on the Canadian
System for Electronic Disclosure by Insiders (SEDI) to indicate that you are no
longer a “Reporting” Insider of Nortel Networks. You should contact the Insider
Reporting Department at (905) 863-1220 and fax (905) 863-8524 for assistance in
amending the SEDI profile; and

(Completion of Forms/Paperwork)

  (g)   you agree to complete such documentation/forms and paperwork that may be
necessary to commence benefits provided to you under this Agreement.

Cessation of Benefits

7.   All company benefits not expressly extended to you pursuant to this
Agreement shall be terminated effective 12:01 a.m. on the day after the
Employment Termination Date.

Securities Indemnification

8.   The Corporation shall indemnify you in accordance with section 124 of the
Canada Business Corporations Act and the Corporation’s By-Laws. Subject to and
without limiting the foregoing, the Corporation’s legal counsel will represent
you in respect of any civil, criminal, administrative, investigative (including
any internal investigation or independent review being conducted by the
Corporation’s Board of Directors or a Committee thereof) or other proceeding in
Canada, the United States or other applicable jurisdiction in which you are
involved (including as a witness) because of your association with the
Corporation (hereafter, a “Matter”). However, in the event that the
Corporation’s counsel cannot represent you in a Matter because of a conflict,
the Corporation agrees to advance monies to pay your reasonable and actual legal
expenses in that Matter provided you agree that you will not settle the Matter,
retain defense counsel or expert witnesses or consultants, or incur any defense
costs without obtaining the Corporation’s prior consent, which consent will not
be unreasonably withheld.

 



--------------------------------------------------------------------------------



 



William A. Owens
November 21, 2005
Page 10
(LOGO) [o19215o1921501.gif]
Release

9.   IN CONSIDERATION OF THE FOREGOING PAYMENTS AND BENEFITS DETAILED ABOVE, FOR
WHICH YOU WOULD OTHERWISE BE INELIGIBLE, YOU HEREBY FULLY AND UNCONDITIONALLY
RELEASE AND FOREVER DISCHARGE THE CORPORATION (EXCEPT FOR THE PROMISES AND
COMMITMENTS CONTAINED HEREIN) TO THE EXTENT PERMITTED BY LAW, FROM ANY AND ALL
CLAIMS, INCLUDING WITHOUT LIMITATION, PROVISIONS FOR SALARY, INCENTIVE
COMPENSATION, VACATION PAY, SEVERANCE PAY UNDER THE NORTEL NETWORKS EXECUTIVE
MANAGEMENT TEAM SEVERANCE ALLOWANCE PLAN, NORTEL NETWORKS ENHANCED SEVERANCE
ALLOWANCE PLAN, NORTEL NETWORKS CORPORATION SPECIAL RETENTION PLAN, COMMISSIONS,
PENSION OR OTHER BENEFITS OR OTHER COMPENSATION AND PERQUISITES AND ANY AND ALL
REAL OR PRETENDED CLAIMS, CAUSES OF ACTION, OR DEMANDS, INCLUDING, WITHOUT
LIMITATION, THOSE FROM RIGHTS UNDER ANY FEDERAL, STATE, AND LOCAL LAW,
INCLUDING, WITHOUT LIMITATION, THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION
ACT (“WARN”) AND THOSE PROHIBITING DISCRIMINATION ON ANY BASIS, INCLUDING SEX,
AGE, RELIGION, SEXUAL ORIENTATION, DISABILITY, RACE, NATIONAL ORIGIN, AS MAY BE
PROHIBITED UNDER SUCH LAWS AS THE AGE DISCRIMINATION ACT OF 1967, THE OLDER
WORKERS BENEFIT PROTECTION ACT (OWBPA), THE CIVIL RIGHTS ACT OF 1964, THE
AMERICANS WITH DISABILITIES ACT, THE EQUAL PAY ACT AND THE FAMILY AND MEDICAL
LEAVE ACT, INCLUDING ANY AMENDMENTS TO THOSE LAWS (INCLUDING, BUT NOT LIMITED
TO, YOUR RIGHT TO MAKE A CLAIM IN YOUR OWN RIGHT OR THROUGH A SUIT BROUGHT BY
ANY THIRD PARTY ON YOUR BEHALF) OR ANY COMMON LAW CLAIMS OF ANY KIND, INCLUDING,
BUT NOT LIMITED TO, CONTRACT, TORT, AND PROPERTY RIGHTS INCLUDING, BUT NOT
LIMITED TO, BREACH OF CONTRACT, FRAUD, DECEIT, NEGLIGENCE, NEGLIGENT
MISREPRESENTATION, DEFAMATION, NEGLIGENT SUPERVISION, BREACH OF PRIVACY,
MISREPRESENTATION, WRONGFUL TERMINATION, INVASION OF PRIVACY, INTENTIONAL OR
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS, BREACH OF FIDUCIARY DUTY, VIOLATION
OF PUBLIC POLICY AND ANY OTHER COMMON LAW CLAIM OF ANY KIND WHATSOEVER AS OF THE
DATE OF THIS AGREEMENT WHICH YOU EVER HAD OR NOW HAVE, DIRECTLY OR INDIRECTLY,
BASED UPON ANY FACT, MATTER, EVENT OR CAUSE, WHETHER KNOWN OR UNKNOWN, ARISING
OUT OF OR RELATING TO YOUR EMPLOYMENT BY THE CORPORATION AND YOUR SEPARATION
THEREFROM, OR YOUR RELATIONSHIP WITH THE CORPORATION OR THE TERMS OF ANY WRITTEN
OR ORAL EMPLOYMENT ARRANGEMENTS OR THE LIKE THAT YOU MAY HAVE ENTERED INTO WITH
THE CORPORATION. THIS AGREEMENT MAY NOT BE USED TO

 



--------------------------------------------------------------------------------



 



William A. Owens
November 21, 2005
Page 11
(LOGO) [o19215o1921501.gif]

    INTERFERE WITH YOUR RIGHT TO FILE A CHARGE OR PARTICIPATE IN AN
INVESTIGATION OR PROCEEDING CONDUCTED BY THE EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION OR ANY OTHER APPROPRIATE AGENCY. HOWEVER, YOU UNDERSTAND AND AGREE
THAT THE CORPORATION WILL USE THIS AGREEMENT AS A DEFENSE TO ANY SUCH CHARGE YOU
FILE, INVESTIGATION OR PROCEEDING IN WHICH YOU PARTICIPATE, OR REMEDY WHICH YOU
SEEK. YOU AGREE THAT THIS RELEASE SHALL BE BINDING UPON YOU AND YOUR HEIRS,
ADMINISTRATORS, REPRESENTATIVES, EXECUTORS, SUCCESSORS AND ASSIGNS, AND ITS
ENFORCEABILITY SHALL NOT BE CHALLENGED. YOU ACKNOWLEDGE THAT YOU HAVE READ THIS
AGREEMENT AND THAT YOU UNDERSTAND ALL OF ITS TERMS AND EXECUTE IT VOLUNTARILY
WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND THE CONSEQUENCES THEREOF. FURTHER,
YOU ACKNOWLEDGE THAT YOU HAVE HAD AN ADEQUATE OPPORTUNITY TO REVIEW AND CONSIDER
THE TERMS OF THIS AGREEMENT INCLUDING, AT YOUR DISCRETION, THE RIGHT TO DISCUSS
THIS AGREEMENT WITH LEGAL COUNSEL OF YOUR CHOICE. YOU HEREBY ACKNOWLEDGE THAT
YOU INTEND TO GRANT TO THE CORPORATION A FULL AND FINAL RELEASE AS SET FORTH
HEREIN. FINALLY, YOU UNDERSTAND AND AGREE THAT THE CORPORATION MAY DEDUCT FROM
ANY PAYMENT PROVIDED TO YOU UNDER THIS AGREEMENT ANY AMOUNTS (INCLUDING, BUT NOT
LIMITED TO, ANY ADVANCE, LOANS, OVERPAYMENT, TAX EQUALIZATION PAYMENTS OR OTHER
MONIES) THAT THE CORPORATION DETERMINES THAT YOU OWE THE CORPORATION.   10.  
This Agreement constitutes the entire understanding of the parties with respect
to your prior employment, including termination thereof, and there are no
promises, understandings or representations other than those set forth herein.
This Agreement may be modified only with a written instrument duly executed by
you and Corporation.   11.   This Agreement shall be governed by the laws of
North Carolina without regard to any provisions concerning conflict of laws.
This Agreement may be delivered by facsimile and executed in counterparts, all
of which, taken together, shall constitute one and the same original instrument.
  12.   The parties agree that should any provision of this Agreement be
declared or be determined by any court to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Agreement.

 



--------------------------------------------------------------------------------



 



William A. Owens
November 21, 2005
Page 12
(LOGO) [o19215o1921501.gif]
Please acknowledge that the foregoing correctly and completely sets forth your
understanding of the arrangements and commitments, and your acceptance thereby,
by signing, dating and returning this Agreement to me.
Yours truly,
/s/ William J. Donovan
William J. Donovan
Senior Vice President, Human Resources
WJL/jld
IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement as set forth below.

                              PLEASE INDICATE BELOW YOUR ELECTIONS REGARDING:
 
                        •   Insurance Benefits             I elect the
provisions of (CIRCLE ONE)    
 
                   
 
        1.     4(b)(i) [COBRA Coverage];    
 
                   
 
        2.     4(b)(ii) [Nortel Retiree Medical Coverage]; or    
 
                   
 
        3.     Revoke all group life insurance and health coverages in which I
am currently enrolled.    
 
                   
 
               WAO       
 
            INITIALS       

                      NORTEL NETWORKS INC.       WILLIAM A. OWENS    
 
                   
By:
  /s/ William J. Donovan       /s/   William A. Owens                      
Title:
  SVP Human Resources       Date:   11/21/05    
Date:
  Dec. 1, 2005                

 